                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tahji Antonio Eley                                               Docket No. 5:10-CR-196-3FL

                               Petition for Action on Supervised Release

COMES NOW Julie W. Rosa, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Tahji Antonio Eley, who, upon an earlier plea of
guilty to Conspiracy to Commit Robbery of a Business in Interstate Commerce, 18 U.S.C. § 1951, Robbery
of a Business Engaged in Interstate Commerce and Aiding and Abetting, 18 U.S.C. §§ 1951 and 2, Use and
Carry a Firearm During a Federal Crime of Violence and Aiding and Abetting, 18 U.S.C. §§ 924 (c) and 2,
and Possession of a Firearm by Felon, 18 U.S.C. §§ 922(g)(1) and 924. He was sentenced by the Honorable
James C. Fox, Senior U.S. District Judge, on January 19, 2011, to the custody of the Bureau of Prisons for
a term of 244 months. It was further ordered that upon release from imprisonment the defendant be placed
on supervised release for a period of 60 months. On November 29, 2011, the U.S. Fourth Circuit Court of
Appeals vacated the sentence and remanded the case for resentencing based on the opinion in U.S. v.
Simmons, 65 F.3d 140 (4th Cir. 2011). On January 31, 2012, Eley was resentenced to a total term of 121
months, followed by 60 months of supervised release.

    Tahji Antonio Eley was released from custody on July 19, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Eley was referred for substance abuse treatment upon release based on his recent history of substance use
while in custody. On August 5, 2019, he tested positive for marijuana and cocaine use. He acknowledged
making poor decisions upon his release and spending time with others from his past. Eley agreed that a
curfew would help him to establish a more prosocial routine. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

       1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to
          exceed 30 consecutive days. The defendant is restricted to his residence during the curfew hours.
          The defendant shall submit to the following Location Monitoring: Radio Frequency monitoring
          and abide by all program requirements, instructions and procedures provided by the supervising
          officer.

Except as herein modified, the judgment shall remain in full force and effect.
Tahji Antonio Eley
Docket No. 5:10-CR-196-3FL
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Michael C. Brittain                           /s/ Julie W. Rosa
Michael C. Brittain                               Julie W. Rosa
Supervising U.S. Probation Officer                Senior U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8675
                                                  Executed On: August 21, 2019

                                     ORDER OF THE COURT

                                22nd
Considered and ordered this _________    day of ____________________,
                                                     August           2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
Tahji Antonio Eley
Docket No. 5:10-CR-196-3FL
Petition For Action
Page 3

                             FOR JUDGE'S VIEW ONLY

                                   DO NOT FILE




                                 Tahji Antonio Eley
                             Docket No. 5:10-CR-196-3FL
